Title: Thomas Boylston Adams to William Smith Shaw, 28 August 1800
From: Adams, Thomas Boylston
To: Shaw, William Smith


				
					Dear William
					Philadelphia 28th: August 1800
				
				Yesterday I received the newspapers which you enclosed with my Mother’s letter of the   instt:—& which by accident was sent on to Washington instead of Philadelphia— Moreover not having had time to read the papers yesterday, they were laid aside and I did not, until this morning, discover my Mothers letter, which was concealed in one of the papers. You will easily believe that the letter was more valuable to me, than all the Gazettes, though I am not the less obliged to you for sending them. This morning also brought me your favor of the 21st: instt: with more papers. I am thus supplied with an abundance of unprofitable reading, from which however I find it difficult to refrain— Upon an average, I read, or rather, look over, between 30 & 40 Diaries pr week, and it seems to me, whatever some of my friends may think to the contrary that I cannot be fairly accused of apathy or indifference to the political concerns of my Country—
				Your’s & my Mother’s letters some times give me information, which is not to be collected from the public prints— I learn with regret, the political Schism, which many gentlemen of talents, influence & fortune have too readily & too lightly given in to. They have not been & never can be so materially affected by the measures, which seem to have incurred their censure, as to authorize their present cool & Sullen behaviour towards the Chief Magistrate. There is something foul & rotten at the bottom of this systematic distance, observed by certain distinguished characters. The public cannot readily fathom it, because a veil is drawn before it, which conceals the cloven foot under plausible professions, necessary to carry on the delusion.
				I hope the depth & wickedness of the plot will be seasonably laid open, and defeated. Junius Americanus, is the only writer I have seen, who knows the Actors thoroughly— His No 3, which you point out to me, is the Key to the whole Cypher— The composition is nervous, spiritual & intelligent. It strikes at the root & every blow is felt by the faction against whom it is aimed. His vindication under the signature of “Truth” is not so able as it might be, for his opponents expose themselves at all points. I have not read with so much attention the two first numbers, but I will look them up again— Our friend J. G. is struck at as the Author— He is the most probable man

I can fix it on & I should not be at fault, in the least, if his father-in-law, did not rank with the Junto. Our friend J. Q. how is he? I am afraid of his connections too—though, if he had a good adviser, and his ambition should not too much interfere he would try to be right. There are very few of Mr: Adams’s advocates in this State— We are all Jacobins or Hamiltonians— But the high toned federalists, would not risk the experiment of a change in the Administration, for the sake of securing Mr: Pinckney— At least, they say so. Boston folks say the same. Believe them who may.
				On the subject of Our Envoys to France—Plutarch to which I referred you, in the Gazette of the U. S. was inserted at my request, in reply to some stupid remarks of the Aurora, upon the intelligence or rumor, that the negociation was broken off. Something I knew, would be said, and as I had undertaken, (under the auspices of D——e, who shows a good disposition to co-operate), to effect a regeneration of that paper—it struck me as a good opportunity for beginning the work— The paper had so bad a name, when Fenno left it, and the public were so thoroughly disgusted with it, that the labor seems Herculean to redeem it from perdition. D—— has not an unlimited controul over it, & the proprietor is less refined in his taste & more deficient in Education, than could be wished; I think the paper improves by degrees, & I think nothing outrageously indecorous will hereafter find admittance into it.
				Have you seen the pamphlet published by Fenno? It out does the Aurora in extravagance & scurrility & blasphemy, against the Government & the President. I think “it will do the State good service.”
				The long threatened letter, has at length come out, in the Aurora of to day—with remarks— I send the paper, but you must return it, with all the rest I have sent. The file is invaluable to me—
				Here is a dish of politics for you, which I would not take the trouble to set before any other than yourself—
				I am sorry to hear of your excellent Mothers violent & serious indisposition; but it is grateful to hear that she had so far recovered, as you represent. I do not despair of seeing her once more, in this world, though my lot is cast in a corner so remote from all my tenderest connections.
				Remember me kindly to all friends, particularly to my Cousin Boylston, of whom you say less in your letters than heretofore. Your anecdote of Job Bass is pithy, I mean to put in the newspaper, for the benefit of Duane—
				Good night, I am weary of scribling / Your’s sincerely—
				
				
					P S. You have ably vindicated your metaphor; though I must still think it rather an heavy one. Atlas & Hercules together in the same sentence are too strong for any single undertaking, whether they pull together, or in different directions.
				
			